UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

IN RE:
Andrea Nicole Benavides

CASE NO. 18-52638G

Chapter 13

i Un WM)

Debtor(s)

CHAPTER 13 PLAN AND MOTIONS FOR
VALUATION AND LIEN AVOIDANCE

Mj AMENDED

 

confirmation no later than fourteen (14) days before the confirmation hearing date.

Bankruptcy Code unless otherwise noted.

 

lf you oppose the Plan's treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION to

Use of the singular word "Debtor" in this Plan includes the plural where applicable. All section references ("§") are to the

 

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
Plan includes each of the following items. If an item is checked as "Not Included” or if both boxes are checked, the provision will

be ineffective if set out later in the Plan.

1. Plan Overview

 

claim, set out in Sections 7.8 and 7.9, which may result in a partial payment or no
payment at all to the secured creditor

4.1 | A limit on the amount of secured claim based on valuation of collateral for the (1 Included

[Not included

 

nonpurchase-money security interest, set out in Sections 7.9 and 7.10

4.2 | Avoidance of a wholly unsecured lien or judicial lien or nonpossessory, (1 Included

Not included

 

 

 

 

4.3 | Nonstandard provisions, set out in Section 8 Included

C1 Not included

 

 

2. Plan Summary

2.1 Debtor's Plan payment will be see below per month, paid by [[] 3rd Party Epay (if accepted by Trustee),
MM Payroll Order, or [] Direct (Money Order or Cashier's Check). Variable payments, if applicable, are proposed as

 

 

 

 

follows:
Months Amount of Monthly Payment
1-49 $1,800.00
50 - 60 $2,174.00

The term of the Plan is 60 months. The gross amount to be paid to the Trustee (sometimes, the "base amount")

is $112,114.00 __.

 

 

 
Debtor

2:2

2.3

4.1

4.2

Andrea Nicole Benavides Case number 18-52638G

 

 

 

Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of the value
of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately

29 % to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in
the Plan.

This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadlines.

The aggregate value of Debtor's non-exempt assets is: $0.00

3. Vesting of Estate Property

C1 Upon confirmation of the Plan, all property of the estate SHALL vest in the Debtor, shall not remain property of the
estate, and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of this
case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

Upon confirmation of the Plan, all property of the estate SHALL NOT vest in the Debtor, shall remain property of the
estate, and shall remain subject to the automatic stay of § 362.

4. Tax Refunds and Annual Tax Returns
Tax Refunds.

All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated
as set forth below:

1) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon
receipt, be paid and turned over to the Trustee as additional disposable income and such amount shall increase the
base amount of the Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan
modification within 21 days of receipt of the tax refund;

2) This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases,
3) The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax refund otherwise
payable to the Plan under subparagraph (1) with twenty-one (21) day negative notice as set forth in Local Rule
9014(a) if, at the time of receipt of a refund, Debtor's Plan provides for the payment of 100% of allowed general
unsecured claims within the term of this Plan. If the Trustee does not object within the twenty-one (21) day negative
notice period, Debtor may retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

Annual Tax Returns.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required
to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. If
this is a joint case, each Debtor shall comply with this provision if separate returns are filed.

5. Pre-Confirmation Adequate Protection Payments
Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below, and

pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. All pre-confirmation payments if required by § 1326(c) and proposed below will be made by the Chapter 13 Trustee
without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a) and
28 U.S.C. § 586(e).
Debtor Andrea Nicole Benavides

Case number 18-52638G

 

B._ Ifthe Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-
confirmation adequate protection payments due, then such payments shall be paid on a pro rata basis, with the
exception of ongoing monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is
due. To receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a
timely filed and allowed proof of claim. The proof of claim must include proof of the creditor's security interest and
shall be served on the Chapter 13 Trustee, the Debtor and Debtor's attorney. The Trustee will thereafter commence
disbursement of pre-confirmation adequate protection payments in the next regularly scheduled monthly
disbursement following the filing of the claim, subject to normal operating procedures.

D. The Debtor proposes the following pre-confirmation adequate protection ("AP") payments. The Trustee shall apply
pre-confirmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments
shall cease upon confirmation of the Plan.

 

 

Creditor & Collateral

Monthly AP
Payment

 

Interest Rate,
If Claim is
Over Secured

 

Other Treatment
Remarks

 

 

6. Executory Contracts / Unexpired Leases / Contracts for Deed

6.1 Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
leases, and/or contracts for deed as follows:

 

Creditor

 

 

Property or Contract Description

Current Monthly
Payment to be Paid
Directly by the
Debtor

 

 

6.2 Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired

leases, and/or contracts for deed:

 

Creditor

 

 

Property

 

7. Treatment of Claims

7.1 Administrative Claims and Request for Attorney Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All
other administrative claims, including Debtor's attorney fees, shall be paid according to the terms of this Plan.

Upon confirmation of the Plan, the Court approves and awards
claim for legal services performed in this case in accordance with the applicable benchmark. Debtor's attorney may file
applications for additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for the

Western District of Texas, and the Standing Order for Chapter 13 Ad

$3,600.00 to Debtor's attorney as an adminstrative

ministration for the division in which this case is

pending. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
class on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

 

Debtor's Attorney

 

 

Amount of Fee Paid
Through the Plan

 

Payment
Method:

Additional
Provisions

 

 

Malaise Law Firm

$2,600.00 fA Standing Order

Other

See special provisions

 

 

 

 
Debtor

7.2

Andrea Nicole Benavides Case number 18-52638G

 

Priority Claims.

All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in fulll in deferred distributions by
the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is
provided for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. If
the Plan identifies a creditor's claim as a priority claim and the creditor files the claim as a general unsecured claim, the
claim shall be treated as a general unsecured claim unless otherwise ordered by the Court. If any priority claim is filed
for a debt that was either not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a
priority claim unless otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless
otherwise ordered by the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be
paid pursuant to the Plan shall be the amount due on the allowed claim.

Domestic Support Obligations ("DSO"). The Trustee shall pay all pre-petition DSO claims through the Plan unless the
Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder's
agent, pursuant to the terms of the DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

 

 

Creditor Description Est. Claim Est.

Amount Monthly
Payment

 

 

 

 

7.3

if additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
pro rata basis.

Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or
contracts for deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of claim and the claim
for arrears or the ongoing monthly paymentis in a different amount than stated below, the payments under the Plan shall
be based on the creditor's claim unless a different amount is established by court order.

Those creditors holding claims within this class are as follows:

 

 

Creditor & Collateral Arrears & Treatment of Amount of Ongoing Monthly

Arrears Through the Plan Payment Through the Plan

 

 

 

7.4

Collateral to be Surrendered.

Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically terminate with
regard to the collateral surrendered. Upon entry of such order, the creditor shall have ninety (90) days from the date of
the order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will
be paid as a general unsecured claim. Any such claim is subject to objection.

Debtor surrenders the following collateral:

 

 

Creditor Collateral Location of Collateral

 

 

 

7.5

Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.
[USE ONLY IF THERE IS NO DEFAULT]

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been
paid in full as determined by the note and/or applicable non-bankruptcy law.

 

 

 
 

 

 

 

 

 

 

 

 

 

Debtor Andrea Nicole Benavides Case number 18-52638G
if certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the
Plan for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and
are deemed to be payments made pursuant to the Plan.
The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:
Creditor / Debt Monthly Remarks Identify
Collateral Owed Payment Payer
Bexar County $4,460.00 $0.00 Annual property taxes Escrow
1902 Mountain Star
7.6 Mortgage Creditors: Ongoing Mortgage Payments and Direct Mortgage Payments on Debtor's Principal Residence.

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVISIONS
8. Nonstandard Plan Provisions, the Trustee shall pay all post-petition monthly mortgage payments to the mortgagee.
Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If
Debtor makes a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required
below, the Trustee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage
payment. Debtor shall provide to the Trustee all notices received from Mortgage Creditors including statements, escrow
notices, default notifications, and notices concerning changes of the interest rate if a variable rate mortgage. The
automatic stay is modified to permit Mortgage Creditors to issue such notices.

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed
pursuant to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant to
Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended Schedules | and J, and the Debtor
shall do so on or within thirty (30) days after receiving such a request from the Trustee. If Debtor lacks the disposable
income to pay the ongoing mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to
modify the Plan based on Debtor's current income, Debtor's ongoing mortgage payment obligations, or as otherwise
provided in § 1329.

Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or 3002.1(c), the
Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
circumstances, the increased payment should be Debtor's responsibility. The Trustee shall serve the Notice of Increase
of Plan Payment on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (1) increase in the
mortgage payment or claim for expense is caused by Debtor's failure to pay tax, insurance or other obligations to the
mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor's full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3)
cases where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount
provided under the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to
general unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or otherwise.

The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the Plan
base shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended
Schedules | and J as well as income verification, if the Debtor believes there is not, at that time, sufficient disposable
income to pay the increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased
Plan payment. The Debtor's motion to modify Plan shall be filed no later than thirty (30) days after Trustee's Notice of
increase in Plan Payment is filed.

it is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision of the Plan shall serve as adequate notice of the possibility.

 
Debtor

Andrea Nicole Benavides Case number 18-52638G

 

if Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults,
Debtor should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the
payment of the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee.
The motion to modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom
payments are to be made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of
the post-petition delinquency including the gap between the date when Debtor modified the Plan and the date on which
the Trustee is to commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in
the event of a post-petition default.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor's estimate and the allowed claim shall contro! as to the amounts. Those
creditors holding a secured claim with ongoing mortgage payments are as follows:

 

 

Creditor Property Monthly Interest Payment Due | Paid By:

Address Mortgage Rate (for Date
Payment informational (per contract)

purposes only)

 

 

 

 

 

 

 

Wells Fargo Home Mortgage 1902 Mountain Star $983.00 0.00% 1st Trustee

7.7

(Conduit)
(J Debtor
(Direct)

Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor's Principal Residence.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule
set forth below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on
Debtor's Principal Residence, the default will be deemed cured and the note reinstated according to its original terms,
including the retention of any security interest. The pre-petition arrears set forth below is an estimate only and the
Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor, unless a different amount is
allowed pursuant to a court order.

if there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid
on a pro rata basis. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds
to this class on a pro rata basis.

The following secured creditors hold claims for arrears in this class:

 

 

Creditor Collateral Estimated Monthly Interest Rate| Remarks

Description Arrearage Payment or _ | (If applicable)
Method of
Distribution

 

 

 

 

 

 

 

Wells Fargo Home 1902 Mountain Star, San $34,848.20 Pro-Rata 0.00% Includes 12/18 pmt
Mortgage Antonio, Texas 78251

7.8

Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/1 Year
Claims.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1) the
date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
under § 1328. If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained
by the creditors pursuant to applicable non-bankruptcy law.
Debtor Andrea Nicole Benavides Case number 18-52638G

 

Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent
the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this
Motion and the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely
objection is filed, the relief requested may be granted in conjunction with the confirmation of the Plan.

The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of
the collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan.
Failure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A). Except for
secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral,
the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under
Section 7.11 below.

 

Creditor / Amount Fair Interest | Equal Unsecured |910
Collateral Description of Debt Market Rate Monthly Claim Claim?
(Est) Value Payment =

 

 

 

 

 

 

 

 

 

*** Debtor indicates, by notation (fy) that the collateral which secures the claim was purchased within 910 days if a vehicle or
within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).

If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
pro rata basis.

If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with
interest at 6.5 % per annum and shall be paid on a pro rata basis as funds become available after payment of any
fixed equal monthly payments payable to other secured creditors listed above.

7.9 Wholly Unsecured Claims.

 

NOTICE OF DEBTOR'S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property toa wholly unsecured claim. The Plan
alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before the confirmation
hearing date. If you fail to object, the Bankruptcy Court may approve the Pian without further notice.

Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of
its liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the
Trustee, Debtor, and Debtor's counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition
homeowners’ association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition
assessments; and (ii) other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with
respect to post-petition fees and assessments, and are approved by the Court, if incurred during the pendency of the
bankruptcy case.

This provision does not apply if a secured creditor does not file a proof of claim.

Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.

 

 

 
Debtor

Andrea Nicole Benavides Case number 18-52638G

 

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the
claim.

if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 

 

Creditor Collateral Fair Market Amount of

Value Senior Lien(s)

 

 

 

 

7.10

Motions to Avoid Lien Pursuant to § 522(f).

The Bankruptcy Code allows certain liens to be avoided. Ifa lien is avoided, the creditor's claim, to the extent allowed,
will be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor's
estimate and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan
shall be the amount due on the allowed claim.

if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be
filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the relief
requested may be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property
that the lien impairs and the basis of the lien—-e.g. judicial lien, non-PMSI, etc.).

 

 

Creditor Property Subject to Lien Secured Type of Lien

Lien Amount to Amount
be Avoided Remaining

 

 

 

 

 

7.11

General Unsecured Claims.

Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but
not limited to creditors' unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts
or leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro
rata basis and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in
Debtor's schedules are estimates only, and payments to holders of allowed general unsecured claims shall be based
upon allowed claim amounts.

 

 
Debtor Andrea Nicole Benavides Case number 18-52638G

 

 

8. Nonstandard Plan Provisions

Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.

 

Attorney Fees

Pay fees in full first 4 months then $400/mo or more as funds become available, pursuant to paragragh 2(e) of the 2016
Standing Order.

 

 

 

 
   

are contained in this section of the Plan.

JAN 2 1 diy

Date:

 

 

 

 

Joint Debtor

Certificate of Service

 

Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest.
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
IN RE: § CASE NO. 18-52638G
Andrea Nicole Benavides §
DEBTOR(S) : CHAPTER 13
CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that, on JMU U 2\ , 2019, service of a
copy of the attached has been accomplished by CM/ECF to Mary K. Viegelahn, Chapter 13
Trustee 10500 Heritage Blvd., Ste. 201 San Antonio, TX 78216 and by first class mail,
postage paid, or hand delivered to the parties in interest listed below and to all parties listed on
the attached mailing matrix.

Andrea Nicole Benavides
1902 Mountain Star
San Antonio, TX 78251

Mary K. Viegelahn
10500 Heritage Blv., Ste 201
San Antonio TX, 78216

U.S. Trustee
615 E Houston, Rm 533
San Antonio, TX 78205

 

 
Label Matrix for local noticing
0542-5

Case 18-52638-cag

Western District of Texas

San Antonio

Wed Jan 16 14:21:05 CST 2019

Attorney General of the US
Department of Justice

950 Pennsylvania Ave. NW
Washington, DC 20530-0009

Bonial & Associataes, PC
14841 Dallas Parkway, Suite 425
Dallas, TX 75254-8067

PCS Legal Group
PO Box 41200
Olympia, WA 98504-1200

Seventh Ave
1112 7th Ave
Monroe, WI 53566-1364

Transworld Sys Inc/79
PO Box 15943
Wilmington, DE 19850-5943

US Attorney's Office
601 NW Loop 410, Ste 600
San Antonio, TX 78216-5597

VA Regional Office

Office of District Counsel
2515 Murworth Drive
Houston, TX 77054-1603

Wells Fargo Bank, N.A.
Default Document Processing
N9286-01Y

1000 Blue Gentian Road
Eagan, MN 55121-7700

World Finance Corp. c/o World Acceptance Cor
Attn; Bankruptcy Processing Center

PO Box 6429

Greenville, SC 29606-6429

U.S. BANKRUPTCY COURT
615 E. HOUSTON STREET, ROOM 597
SAN ANTONIO, TX 78205-2055

Bexar County

c/o Bradley S. Balderrama
Tll Navarro, Suite 300
San Antonio, TX 78205-1749

Dept Of Ed/Nelnet
Attn: Claims

PO Box 82505

Lincoln, NE 68501-2505

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Stoneberry

c/o Creditors Bankruptcy Service
P.O. Box 800849
Dallas, TX 75380-0849

Transworld Sys Inc/926
507 Prudential Rd
Horsham, PA 19044-2308

US Department of Education c/o Nelnet
121 South 13th Street, Suite 201
Lincoln, NE 68508-1911

Victor Cervantes
1411 §, San Ignacio
San Antonio, TX 78237-2769

Wells Fargo Home Mortgage
Written Correspondence Resolutions
MAC#X2302-04E PO Box 10335
Des Moines, IA 50306-0335

Andrea Nicole Benavides
1902 Mountain Star
San Antonio, TX 78251-4146

Ad Astra Recovery
8918 W 2ist St N
Suite 200 Mailbox 303
Wichita, KS 67205-1885

Bexar County

c/o Don Stecker

Linebarger Goggan Blair & Sampson
T1l Navarro, Ste. 300

San Antonio, TX 78205-1749

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

River City FCU
610 Augusta
San Antonio, TX 78215-1902

Texas Guaranteed Student Loan Corp
dba Trellis Company

PO BOX 83100

Round Rock TX 78683-3100

Tx Guar Std

TG/Attn. Bankruptcy Department
PO Box 659602

San Antonio, TX 78265-9602

United States Trustee - SAL2
US Trustee's Office

615 E Houston, Suite 533

PO Box 1539

San Antonio, TX 78295-1539

Wachovia Mortgage/World Savings and Loan
Attn: Bankruptcy Dept. (17419-015)

PO Box 659558

San Antonio, TX 78265

World Acceptance Corp
8802 Marbach Rd Ste 104
San Antonio, TX 78227-2355

J. Todd Malaise
909 NE Loop 410, Suite 300
San Antonio, TX 78209-1315
J. Todd Malaise03 Mary K Viegelahn End of Label Matrix

Malaise Law Firm Chapter 13 Trustee Mailable recipients 31
909 NE Loop 410, Suite 300 10500 Heritage Blvd Suite 201 Bypassed recipients 0
San Antonio, TX 78209-1315 San Antonio, TX 78216-3631 Total 31
